*400By the court,
NELSON, J.
In the application of the benign of law, that penal statutes must be construed strictly, the defendant ought not to have been condemned; and even without the aid of this rule, the conviction was wholly unwarranted. It is a perversion of language, and losing sight of the statute, to construe a mere refusal of a defendant to deliver property which he has about his person, a secreting or disposing of it, especially when the defendant, with the property upon him, is within the reach of the officer. The offence created by the statute, as applicable to this case, is, the secreting of property so as to prevent its being made liable for the payment of the debts of the defendant in the execution. The carrying of a watch about the person of the defendant was not a secreting of property within the meaning of the statute, and the conviction must therefore be quashed.
Conviction quashed.